SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1237
CA 15-00556
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


HARRY P. DAUBNEY AND DIANA M. DAUBNEY,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

DANIEL J. BENNETT AND MARIE E. BENNETT,
DEFENDANTS-APPELLANTS.


BRANDT, ROBERSON & BRANDT, P.C., LOCKPORT (ROBERT S. ROBERSON OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

FREID & KLAWON, WILLIAMSVILLE (WAYNE I. FREID OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County (Mark
A. Montour, J.), entered July 8, 2014. The order denied the motion of
defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court